ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Kasuno et al. (US 2019/0192962 A1) and Kamata et al. (US 9,895,606 B1)

However, none of the references, alone or in combination, teach or suggest the peripheral apparatus is configured to operate in one of a plurality of modes including a first mode and a second mode while a communication connection between the peripheral apparatus and the game controller is established; in the first mode, the processor generates a command configured to cause the game controller to execute an operation based on peripheral apparatus data in accordance with a user input detected by the sensor; and the transmitter transmits the command to the game controller; and in the second mode, the transmitter transmits the peripheral apparatus data to the game controller.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakaguchi (US 10,967,251 B2), Kim et al. (US 2012/0137024 A1), Onozawa et al. (US 2018/0028913 A1), Inoue et al. (US 2016/0231773 A1), Yamashita et al. (US 2011/0263328 A1), Ikeda et al. (US 7,942,745 B2), Shimamura et al. (US 8,535,132 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/28/21